EXHIBIT 10.49

 

GUARANTY

 

THIS GUARANTY is given by BARE ESCENTUALS, INC, a Delaware corporation,
(“Guarantor”) and is of a certain Lease dated of even date here with (the
“Lease”) between CENTERPOINT II, LLP., (“Landlord”) and BARE ESCENTUALS BEAUTY,
INC., a Delaware  corporation (“Tenant”).

 

WITNESSETH:

 

WHEREAS, at the instance and request of the Guarantor, Tenant is entering into
the Lease with Landlord for the Premises commonly known as 5271 Centerpoint
Parkway, Obetz, Ohio 43125, consisting of approximately 301,180 square feet
(“Premises”). A copy of the Lease is attached hereto as Exhibit A and
incorporated herein by this reference..

 

WHEREAS, part of the consideration for the letting of said Premises by Landlord
to Tenant is Guarantor’s covenant to guarantee the payment of Rent and other
charges provided for in said Lease and the performance of all the other
provisions of the Lease through the Term of the Lease subject, however to the
limitation of liability described below; and

 

WHEREAS, Guarantor will directly or indirectly benefit from the relative success
of Tenant and will therefore personally stand to benefit from the opportunity
provided to Tenant by such Lease.

 

NOW, THEREFORE, in consideration of the foregoing and of the letting of the
Premises to Tenant, and of the sum of TEN AND NO/100 DOLLARS ($10.00) to
Guarantor in hand paid by Landlord, the receipt and sufficiency of which being
hereby acknowledged, Guarantor hereby covenants and agrees as follows:

 

1.             Terns which are defined in the Lease shall have the same meaning
herein as are therein set forth.

 

2.             (a) Guarantor guarantees to Landlord, their successors or
assigns, the prompt payment by Tenant of the Rents reserved in the Lease and the
performance by Tenant of all provisions and covenants contained in said Lease
through the full Term of the Lease. If any Event of Default shall be made by
Tenant, after all applicable notice and cure periods, then Guarantor shall pay
and hereby agrees to pay to Landlord, their successors or assigns, such sum or
sums of money as will be sufficient to make up any such deficiency, and shall
satisfy the provisions and covenants to be performed by Tenant under the Lease;
provided, however, that the liability of the Guarantor shall not exceed the
lesser of (1) the Rent that would be due for the sixty (60) months immediately
following the Event of Default or (2) the Rent and other charges that would be
due for the then unexpired balance of the Term.

 

1

--------------------------------------------------------------------------------


 

(b)           Notwithstanding anything herein to the contrary, if at the time
Tenant effects a Permitted Transfer under the Lease (i) there is no Event of
Default under the Lease, and (ii) the assignee or sublessee in the Permitted
Transfer has a net worth equal to or in excess of the net worth of Guarantor as
of the date hereof, then Guarantor shall be released of its obligations and
liabilities  under this Guaranty at such time as Tenant effects the  Permitted
Transfer.

 

3.             So long as the Tenant is a subsidiary or other affiliate of
Guarantor, no notice of an Event of Default or default by Tenant shall be
required to be given to Guarantor but if the Tenant ceases to be a subsidiary or
other affiliate of Guarantor, then notice of the default and an opportunity to
cure the default shall be given to Guarantor in the same manner as notices are
given to Tenant under the Lease, addressed as follows:

 

Bare Escentuals, Inc.

71 Stevenson Street, 22nd Floor

San Francisco, California  94105

Attn:  Chief Financial Officer

 

And to:

 

Bare Escentuals Beauty, Inc.

71 Stevenson Street, 22nd Floor

San Francisco, California  94105

Attn:  Vice President  of Operations

 

And to

 

Drinker Biddle & Reath, LLP

191 North Wacker Drive, Suite 3700

Chicago, Illinois  60606-1698

Attn:  Barnett P. Ruttenberg, Esq.

 

Upon properly given notice from Guarantor, the address for notices to Guarantor
may be revised from time to time.

 

4.             Guarantor does further covenant and agree to pay all of the
expenses of Landlord, their successors or assigns, including attorneys’ fees,
incurred in enforcing this Guaranty.

 

5.             So long as the Tenant is a subsidiary or other affiliate of
Guarantor, Landlord shall not be required to institute action or otherwise seek
recovery from Tenant as a condition precedent to the performance by Guarantor of
its obligations under this Guaranty.

 

6.             So long as the Tenant is a subsidiary or other affiliate of
Guarantor, Guarantor does further covenant and agree that the Landlord may, from
time to time, during the Term of this Lease, modify, change or alter any of the
terms of the Lease by agreement with Tenant, any subsidiary, affiliate or other
corporation to which Tenant may assign Tenant’s interest in the

 

2

--------------------------------------------------------------------------------


 

Lease, in accordance with the terms thereof, without notice to Guarantor and
that Guarantor shall not be relieved of its liabilities hereunder as a result of
such action, it being expressly agreed and understood that Guarantor will
recognize and be bound by any such modification, change or alteration as though
it had been part of the Lease as originally drawn.

 

7.             This Guaranty shall be governed and controlled as to
interpretation, enforcement validity, construction, effect and in all other
respects by the Laws, statutes and decisions of the state of Ohio, without
regard to the conflict of laws principles thereof. All actions or proceedings
arising directly, indirectly or otherwise in connection with, out of, related to
or from this Guaranty shall be litigated only in courts having a situs within
the county of Franklin, state of Ohio. The undersigned hereby consents and
submits to the jurisdiction of any local, state or federal court located within
said county and state. The undersigned hereby waives any right it may have to
transfer or change the venue of any litigation brought against it by Landlord on
this Guaranty in accordance with this section. Guarantor hereby knowingly,
voluntarily and intentionally waives the right it may have to a trial by jury in
any litigation based on or arising out of, under or in connection with this
Guaranty and any agreement contemplated to be executed in conjunction herewith.

 

8.             Notwithstanding anything to the contrary which may be contained
herein and notwithstanding any payment or performance by Guarantor pursuant to
this Guaranty, So long as the Tenant is a subsidiary or other affiliate of
Guarantor, Guarantor hereby unconditionally and irrevocably agrees that it (a)
will not at any time assert against Tenant any right or claim, at Law or in
equity, to indemnification, reimbursement, contribution, restitution or payment
for or with respect to any and all amounts Guarantor may pay or be obligated to
pay to Landlord, and any and all other obligations which Guarantor may perform,
satisfy or discharge, under or with respect to this Guaranty, (b) waives and
releases all such rights and claims, at Law or in equity, to indemnification,
reimbursement, contribution, restitution or payment which Guarantor may have now
or at any time against Tenant, and (c) will not assign or otherwise transfer any
such right or claim to any other person. Guarantor further unconditionally and
irrevocably agrees that So long as the Tenant is a subsidiary or other affiliate
of Guarantor, it shall not be entitled to be subrogated to any rights of
Landlord against Tenant or any other Guarantor of any amounts being guaranteed
and shall have no right of subrogation whatsoever, and waives any right to
enforce any remedy which Landlord now has or hereafter may have against Tenant
and waives any defense based upon an election of remedies by Landlord, which
destroys or otherwise impairs any subrogation rights of Guarantor and/or the
right of Guarantor to proceed against Tenant for reimbursement. This waiver
shall cease and be of no further force and effect on the date which is three
hundred sixty-six (366) days after the date of the last payment made by Tenant
to Landlord under the Lease.

 

9.             Guarantor hereby agrees that upon the filing of a petition under
any section or chapter of Title 11 of the United States Code or under any
similar federal or state bankruptcy law or statute by or against Guarantor (said
included bankruptcy filing as aforesaid is hereinafter referred to as the
“Bankruptcy Filing”), any automatic stay or other injunction against Landlord
resulting from the Bankruptcy Filing shall be immediately and automatically
modified and terminated with respect to Landlord, without further notice,
hearing or order of court, so that Landlord may proceed to exercise its rights
and remedies against any property pledged to

 

3

--------------------------------------------------------------------------------


 

Landlord to secure the Lease in accordance with applicable Law as if no such
filing had taken place. Guarantor further agrees that it will not contest (a)
any motion or application of Landlord made in any court of competent
jurisdiction seeking enforcement of this Paragraph or otherwise seeking
modification or termination of such automatic stay or other injunction in a
manner consistent herewith or (b) any motion or application of Landlord made in
any court of competent jurisdiction seeking the appointment of a receiver after
the Bankruptcy Filing. Guarantor acknowledges and agrees that Landlord is
specifically relying upon the covenants and agreements of Guarantor contained in
this Paragraph and that such covenants and agreements constitute a material
inducement to Landlord’s entering into the Lease.

 

IN WITNESS WHEREOF, Guarantor has this 31 day of January, 2007, caused these
presents to be signed in his behalf.

 

 

GUARANTOR:

 

 

 

BARE ESCENTUALS, INC.

 

 

 

 

 

BY:

/s/ Myles B. McCormick

 

 

 

 

ITS:

CFO/COO

 

 

 

 

NAME:

Myles McCormick

 

 

 

Attest:

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

Name:

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEASE

 

 

5

--------------------------------------------------------------------------------